i          i      i                                                                     i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-09-00737-CV

                                       In the Interest of A.M., et al.,

                          From the 407th District Court, Bexar County, Texas
                                   Trial Court No. 2008-PA-00260
                             Honorable Richard Garcia, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: February 3, 2010

DISMISSED AS MOOT

           Appellant has filed a motion to dismiss this appeal as moot because the trial court has granted

a new trial. The motion is granted and the appeal dismissed as moot.

                                                           PER CURIAM